DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 3/10/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  
The information disclosure statement filed 3/10/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  
Note that EP1247110 has not been provided, and neither non-patent literature documents have a statement of relevance in English.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
As to Claim 2,
The phrase “the processing unit is configured to determine an arithmetic mean value or a geometric mean value of the first signal and the second signals” on lines 1-3 is indefinite. Applicant already recites an average value is computed in claim 1, and the difference and relationship between the average value of claim 1 and mean values of claim 2 are unclear.
As to Claims 12-19,
Each of these claims ultimately depends from Claim 6.  However, Claim 6 is an apparatus claim, and claims 12-19 are method claims.  As such, these claims stand rejected for reciting a method of using an apparatus inside an apparatus claim which is indefinite (see MPEP 2173.05(p)).  Furthermore, many of the features relied up in this claims, such as the method steps of S1, S2, and S4, are not found in Claim 6 or its parent claims.  As such, these claims stand rejected for reciting clear claim features that are not found in any preceding claim.  An complete list of the features at issue will not be provided as it is clear which features are not found in Claim 6 or any parent claim of Claim 6. It is further unclear which claim applicant intended the above claims to depend from because, for example, applicant recites that steps S1-S4 are applied in Claim 12.  Applicant may intend for only steps S1, S2, and S4 to be applied, but reciting that steps S1-S4 are applied must reasonably mean that S3 is also applied.  As such, Claim 12 could not depend from Claim 7 and must depend from Claim 8.  For the purpose of compact prosecution, the Examiner is assuming that Claims 12 depends from Claim 8, and Claim 13 depends from Claim 7.
As to Claim 12,

1) It is unclear how steps S1 to S4 are to be applied to each pair.  Steps S1, S2, and S4 are directed towards specific features as see in Claim 7, where specific claim signals are obtained, averaged, and where the average is then compared.  It is unclear how the additional signals that would exist in Claim 12 would be incorporated into the steps of Claim 7 because, for example it is unclear whether or how the additional signals would be used when computing the average value.  Steps S1, S3, and S4 are not generic steps that can be broadly applied but rather are specific steps using specific claim features to achieve a specific result.  Applicant does not reasonably explain how the addition sensors and their signals would be used with regard to the previously recited steps so that these steps could incorporate the newly recited features of Claim 12.  
2) The phrase “are applied” is further indefinite because it is not a positive recitation of a method step in the present tense.  As such, it is unclear when the above steps are applied or if the claim even is positively requiring that they be applied.  For example, stating that the steps “are applied” can reasonably mean they were applied previously and that they are not required to be applied when performing the method because they are applied before or after the method.
As to Claim 14,
The phrase “a deducing step, wherein the deducing step determines, based on the average value and the additional average value, which gate(s) between a gate formed by the first detector and the second detector and a gate formed by the second detector and the third detector detected the magnetic field” on lines 3-8 is indefinite.  

2) At issue here is that it is unclear how the deducing step determines the above features.  Applicant is essentially reciting two distinct steps, a deducing step and a determining step, and it is unclear how one step can cause the other step.   
As to Claim 18,
The term “gate(s)” on the fourth to last line is indefinite. The term “gate(s)” is indefinite because it is unclear how many gates can be formed between the first and second detector.  As best understood, one gate would be formed between the first and second detector, and as such, it is unclear how the “(s)” portion of the term impacts the scope of the claim.
As to Claim 15, 16, 17, 18, and 19,
These claims stand rejected for incorporating and reciting the above rejected subject matter of their respective claim(s) and therefore stand rejected for the same reasons.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8, 9, 10, 11, 16, and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject 
As to Claim 8,
The phrase “prior to step S4, a step S3 of applying an attenuation coefficient to the average value so as to obtain corrected average value, said corrected average value being used as the average value for implementing step S4” on lines 2-5 fails to include all the limitations of the claim upon which it depends.  Claim 7 requires an average value and that is the average value that is compared with a threshold value.  Applicant, in claim 8, is removing scope found in claim 7 by eliminating part of the scope of the average value by stating that instead of the average value, the corrected average value is used.  This feature does not include all of the limitations of claim 7 because it no longer includes the use of the average value, in the combination.  While applicant may intend to further explain additionally processing on the average value, it is the average value that is compared to the threshold as this is what is required in claim 7.
As to Claim 16,
The phrase “step S5 is only implemented by the first and second detectors if the average value is greater than the additional average value multiplied by the safety coefficient; and step S5 is only implemented by the second and third detectors if the additional average value is greater than the average value multiplied by the safety coefficient” on lines 2-9 fails to include all the limitations of the claim upon which it depends.  Presuming Claim 16 depends from Claim 7, the Examiner notes that the scope of when the condition phrase in Step S5 of Claim 7 has been changed in that applicant has removed some of the scope from Claim 7 by stating that S5 is only implemented at certain times.  Such a recitation is inconsistent with S5 from Claim 7 because it 
As to Claim 19,
The phrase “step S5 is only implemented if the additional average value is greater than the supplementary average value multiplied by the safety coefficient; and step S5 is only implemented if the supplementary average value is greater than the additional average value multiplied by the safety coefficient” on lines 2-9 fails to include all the limitations of the claim upon which it depends.  Presuming Claim 16 depends from Claim 7, the Examiner notes that the scope of when the condition phrase in Step S5 of Claim 7 has been changed in that applicant has removed some of the scope from Claim 7 by stating that S5 is only implemented at certain times.  Such a recitation is inconsistent with S5 from Claim 7 because it removes points in time when this step would or could be performed.  As such, Claim 16 fails to include some of the scope that was included in Claim 7.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
As to Claim 9, 10, 11, 
These claims stand rejected for incorporating and reciting the above rejected subject matter of their respective claim(s) and therefore stand rejected for the same reasons.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 12-14, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palecki et al. (Palecki) (US 2006/0197523).
As to Claim 1,
Palecki discloses A detection system comprising: a first detector comprising a first magnetic sensor configured to generate a first signal (Figure 2 / leftmost portal (105)), (Paragraph [0051]) , wherein the first signal is representative of an intensity of a detected magnetic field (Paragraphs [0053],[0155]); a second detector separate from the first detector and comprising a second magnetic sensor configured to generate a second signal (Figure 2 / second to leftmost portal (105)), wherein the second signal is representative of an intensity of a detected magnetic field (Paragraphs [0053],[0155]); a processing unit (collection processor / screening computer) configured to receive the first and second signals and to determine an average value of the first and second signals (Paragraph [0066],[0155] / note the additional processing unit can be the combination of the cpu of the respective portal and one of the screen computers) and, when said average value is greater than a predetermined threshold value, to send instructions to generate an alarm (Paragraph [0079]); and a communication interface configured to transmit at least one of the first and second signals to the processing unit (Paragraphs [0072],[0073]).

As to Claim 2,
Palecki discloses the processing unit is configured to determine an arithmetic mean value or a geometric mean value of the first signal and the second signals (Paragraph [0066]).
As to Claim 3,
Palecki discloses the communication interface is a wireless communication interface (Paragraph [0073]).
As to Claim 4,
Palecki discloses the first detector and the second detector are portable (Figure 1 / note that portals are free standing structures and thus can be moved around.  Even if these portals are bolted to the ground, they can be unbolted and removed, such as to allow for repair), (Paragraph [0154] / note that the detectors can also be placed into portable objects such as a wastebasket). 
As to Claim 5,

As to Claim 6,
Palecki discloses the processing unit is housed in the first detector; wherein an additional processing unit is housed in the second detector; and wherein the additional processing unit is configured to compute an average value of the first and second signals and to transmit the second signal and the average value to the processing unit via the communication interface (Paragraphs [0066],[0073] / note the additional processing unit can be the combination of the cpu of the respective portal and one of the screen computers).
As to Claim 7,
Palecki discloses A detection method comprising the following steps: S1: generating a first signal with a first magnetic sensor of a first detector and a second with a second magnetic sensor of a second detector (Paragraphs [0053],[0066],[0072] / note the gradiometers for each portal), wherein the first signal and the second signal are representative of an intensity of a magnetic field (Paragraph [0053] / note gradiometer); S2: computing an average value of the first and second signals (Paragraph [0066]); S4: comparing the average value with a predetermined threshold value (Paragraph [0066] / note that the raw gradiometer data becomes a predetermined threshold as it is determined in advance of the average); and S5: when the average value is greater than the predetermined threshold value, sending instructions to generate an alarm (this 
As to Claim 8,
Palecki discloses prior to step S4, a step S3 of applying an attenuation coefficient to the average value so as to obtain corrected average value, said corrected average value being used as the average value for implementing step S4 (Paragraph [0131],[0132] / note that because the output of the gradiometer is a weighted sum, where the weight can be considered the attenuation coefficient, such a feature must be present in the average).
As to Claim 12,
Palecki discloses the first detector comprises at least two first magnetic sensors and the second detector comprises at least two second magnetic sensors (Figure 2 / note the sensors (230)), each first magnetic sensor being associated with a corresponding second magnetic sensor so as to form a pair (Paragraph [0083]), and wherein steps S1 to S4 are applied to each pair (Paragraphs [0053],[0066],[0072], [0131], [0132] / because the steps are applied to at least one sensor of the pairs, Palecki discloses this claim feature).
As to Claim 13,
Palecki discloses the detection system further comprises a third detector comprising a third magnetic sensor configured to generate a third signal (Figure 2 / note the gradiometers (230)), wherein the third signal is representative of an intensity of the magnetic field, the detection method further comprising, prior to step S5, a step of computing an additional average value of the second signal and the third signal (Paragraph [0098] / note additional averages are taken at different times).

Palecki discloses a deducing step, wherein the deducing step determines, based on the average value and the additional average value, which gate(s) between a gate formed by the first detector and the second detector and a gate formed by the second detector and the third detector detected the magnetic field (Paragraph [0098] / note additional averages are taken at different times / note that the system will known, based on all data, which gate a person has walked through, and thus the prior art discloses this claim feature).
As to Claim 17,
Palecki discloses the first detector and the second detector each comprise a processing unit, and wherein: the step of computing the additional average value is performed by the processing unit of the second detector; the step of computing the average value is performed by the processing unit of the first detector; and the deducing step is performed by the processing unit of the second detector and by the processing unit of the first detector (Figure 2 / note each portal includes a cpu), (Paragraph [0098] / note additional averages), (Paragraph [0046] / the system must include the ability to detect which specific portal detected an object).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 3, and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. 17/255,080 (reference application) (‘080). Although the claims at issue are not identical, they are not patentably distinct from each other because:

‘080 discloses A detection system comprising: a first detector comprising a first magnetic sensor configured to generate a first signal, wherein the first signal is representative of an intensity of a detected magnetic field; a second detector separate from the first detector and comprising a second magnetic sensor configured to generate a second signal, wherein the second signal is representative of an intensity of a detected magnetic field; a processing unit configured to receive the first and second signals and to determine an average value of the first and second signals and, when said average value is greater than a predetermined threshold value, to send instructions to generate an alarm; and a communication interface configured to transmit at least one of the first and second signals to the processing unit (Claims 1-3 fully disclose all of the above claim features using similar claim language).
As to Claim 2,
‘080 discloses the processing unit is configured to determine an arithmetic mean value or a geometric mean value of the first signal and the second signals (Claims 1-3 / note the average value).
As to Claim 3,
‘080 discloses the communication interface is a wireless communication interface (Claims 1-3).
As to Claim 7,
‘080 discloses  A detection method comprising the following steps: S1: generating a first signal with a first magnetic sensor of a first detector and a second with a second magnetic sensor of a second detector, wherein the first signal and the second signal are representative of an intensity of a magnetic field; S2: computing an average value of the first and second signals; S4: .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. 17/255,080 in view of Palecki et al. (Palecki) (US 2006/0197523).
As to Claim 4,
‘080 does not disclose the first detector and the second detector are portable.
Palecki discloses the first detector and the second detector are portable (Figure 1 / note that portals are free standing structures and thus can be moved around.  Even if these portals are bolted to the ground, they can be unbolted and removed, such as to allow for repair), (Paragraph [0154] / note that the detectors can also be placed into portable objects such as a wastebasket). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify ‘080 to include the first detector and the second detector are portable as taught by Palecki in order to advantageously be able to move the detectors to a repair facility so that they can be repaired when the repairs cannot be made after they are installed.
This is a provisional nonstatutory double patenting rejection.
Allowable Subject Matter
Claims 9, 10, 11, 15, 16, 17, 18, and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph or the 
The following is an examiner’s statement of reasons for allowance:
As to Claim 9,
The primary reason for the allowance of claim 9 is the inclusion of step S3 comprises the following sub-steps: S32: calculating a ratio of the maximum value to the minimum value; S34: comparing the ratio with a first threshold and with a second threshold, the second threshold being higher than the first threshold; and S35: deducing the attenuation coefficient; wherein the attenuation coefficient being equal to a first value when the ratio is less than the first threshold, to a second value different from the first value when the ratio is greater than the second threshold or to a value between the first value and the second value when the ratio is between the first threshold and the second threshold. It is these features found in the claim, as they are claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art.
As to Claim 15,
The primary reason for the allowance of claim 15 is the inclusion of the deducing step comprises the following sub-steps: multiplying the additional average value by a safety coefficient; comparing the average value with the additional average value multiplied by the safety coefficient; multiplying the average value by the safety coefficient; and comparing the additional average value with the average value multiplied by the safety coefficient. It is these features found in the claim, as they are claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 1) US 2020/0135004 to Ellenbogen et al. which discloses a post style threat detection device, 2) US 2019/0353777 to Morton which discloses a walk-through metal detector, and 3) US 2005/0242817 to Hoult which discloses a ferromagnetic object detector on a movable platform.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858